        Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

 WILLIE B. SMITH III,

                             Plaintiff,                No. 2:20-cv-1206-RAH

                        v.
                                                           CAPITAL CASE
JEFFERSON DUNN, Commissioner, Alabama                  EXECUTION SCHEDULED
Department of Corrections,                              FOR FEBRUARY 11, 2021

                             Defendants.

   SUPPLEMENT TO MOTION TO PROCEED IN FORMA PAUPERIS

      As promised in his Motion to Proceed In Forma Pauperis (Doc. 2), undersigned

counsel attaches an inmate account statement received this afternoon.

      Respectfully submitted this 16th day of December, 2020.

                                          /s/ Spencer J. Hahn
                                          SPENCER J. HAHN
                                          OREGON BAR NO. 043027
                                          JOHN ANTHONY PALOMBI
                                          KENTUCKY BAR NO. 86784
                                          ASSISTANT FEDERAL DEFENDERS
                                          FEDERAL DEFENDERS FOR THE
                                            MIDDLE DISTRICT OF ALABAMA
                                          817 SOUTH COURT STREET
                                          MONTGOMERY, ALABAMA 36104
                                          (334) 834-2099
                                          Spencer_Hahn@fd.org
                                          John_Palombi@fd.org

                                          Counsel for Mr. Smith


                                            1
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 2 of 11

                                            Alabama Department of Corrections                                       ITF017
                       Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type           Effective Date   Transaction Date   Transaction      Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                               Amount                            Amount          Ending Balance

EP-Keefe                   11/3/2019        11/4/2019           $45.00          $74.73           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 34556502                                                HOLM

Canteen Purchase           11/5/2019        11/5/2019           ($52.88)        $21.85           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 9974629                                          HOLM

Canteen Purchase           11/5/2019        11/5/2019           ($21.42)        $0.43            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 9975446                                          HOLM

EP-Keefe                   11/10/2019       11/11/2019          $90.00          $90.43           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 31221718                                                HOLM

EP-Keefe                   11/12/2019       11/13/2019          $20.00          $110.43          $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 31955562                                                HOLM

Canteen Purchase           11/14/2019       11/14/2019          ($52.15)        $58.28           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10004759                                         HOLM

Canteen Purchase           11/14/2019       11/14/2019          ($57.76)        $0.52            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10004805                                         HOLM

EP-Keefe                   11/16/2019       11/17/2019          $45.00          $45.52           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 34055532                                                HOLM

Canteen Purchase           11/19/2019       11/19/2019          ($27.79)        $17.73           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10021989                                         HOLM

EP-Keefe                   11/24/2019       11/25/2019          $25.00          $42.73           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 34345886                                                HOLM

Canteen Purchase           11/26/2019       11/26/2019          ($35.59)        $7.14            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10065077                                         HOLM

EP-Keefe                   12/1/2019        12/2/2019           $25.00          $32.14           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 38835998                                                HOLM

Canteen Purchase           12/3/2019        12/3/2019           ($21.56)        $10.58           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10083465                                         HOLM

EP-Keefe                   12/9/2019        12/10/2019          $15.00          $25.58           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 32913104                                                HOLM

Canteen Purchase           12/10/2019       12/10/2019          ($11.21)        $14.37           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10106481                                         HOLM

EP-Keefe                   12/15/2019       12/16/2019          $25.00          $39.37           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 39587219                                                HOLM

Canteen Purchase           12/16/2019       12/16/2019          ($18.36)        $21.01           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10135095                                         HOLM

EP-Keefe                   12/16/2019       12/17/2019          $25.00          $46.01           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 38127347                                                HOLM

Canteen Purchase           12/23/2019       12/23/2019          ($20.97)        $25.04           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10155148                                         HOLM

Canteen Purchase           12/31/2019       12/31/2019          ($8.40)         $16.64           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10177575                                         HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                   Page 1 of 10
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 3 of 11

                                            Alabama Department of Corrections                                       ITF017
                       Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type           Effective Date   Transaction Date   Transaction      Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                               Amount                            Amount          Ending Balance

EP-Keefe                   1/5/2020         1/6/2020            $30.00          $46.64           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 34173861                                                HOLM

Canteen Purchase           1/6/2020         1/6/2020            ($25.53)        $21.11           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10198051                                         HOLM

EP-Keefe                   1/13/2020        1/14/2020           $40.00          $61.11           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 36607809                                                HOLM

Canteen Purchase           1/14/2020        1/14/2020           ($38.25)        $22.86           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10221500                                         HOLM

Canteen Purchase           1/21/2020        1/21/2020           ($20.40)        $2.46            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10244957                                         HOLM

EP-Keefe                   1/21/2020        1/22/2020           $30.00          $32.46           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 39530406                                                HOLM

Canteen Purchase           1/27/2020        1/27/2020           ($32.38)        $0.08            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10264043                                         HOLM

EP-Keefe                   1/27/2020        1/28/2020           $25.00          $25.08           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 33265962                                                HOLM

EP-Keefe                   2/2/2020         2/3/2020            $25.00          $50.08           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 38539979                                                HOLM

Canteen Purchase           2/3/2020         2/3/2020            ($38.92)        $11.16           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10286283                                         HOLM

EP-Keefe                   2/8/2020         2/9/2020            $25.00          $36.16           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 39410026                                                HOLM

EP-Keefe                   2/9/2020         2/10/2020           $15.00          $51.16           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 39534143                                                HOLM

Canteen Purchase           2/12/2020        2/12/2020           ($37.34)        $13.82           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10314978                                         HOLM

EP-Keefe                   2/16/2020        2/17/2020           $30.00          $43.82           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 34414323                                                HOLM

EP-Keefe                   2/18/2020        2/19/2020           $20.00          $63.82           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 39588710                                                HOLM

Canteen Purchase           2/19/2020        2/19/2020           ($45.69)        $18.13           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10336913                                         HOLM

EP-Keefe                   2/23/2020        2/24/2020           $20.00          $38.13           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 32408244                                                HOLM

Canteen Purchase           2/24/2020        2/24/2020           ($32.10)        $6.03            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10352531                                         HOLM

EP-Keefe                   2/29/2020        3/1/2020            $40.00          $46.03           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 36337553                                                HOLM

EP-Keefe                   3/1/2020         3/2/2020            $20.00          $66.03           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 37882119                                                HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                   Page 2 of 10
                          Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 4 of 11

                                             Alabama Department of Corrections                                       ITF017
                         Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type            Effective Date   Transaction Date   Transaction      Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                                Amount                            Amount          Ending Balance

Canteen Purchase            3/2/2020         3/2/2020            ($64.51)        $1.52            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10375902                                         HOLM

EP-Keefe                    3/2/2020         3/3/2020            $20.00          $21.52           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 36250175                                                HOLM

EP-Keefe                    3/6/2020         3/7/2020            $125.00         $146.52          $0.00           $0.00
heard LaTrenda shenane                       Web Deposit Ref#: 38766473                                                HOLM

Canteen Purchase            3/9/2020         3/9/2020            ($46.69)        $99.83           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10401862                                         HOLM

Canteen Purchase            3/10/2020        3/10/2020           ($44.78)        $55.05           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10404513                                         HOLM

Canteen Purchase            3/17/2020        3/17/2020           ($15.89)        $39.16           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10430339                                         HOLM

Canteen Purchase            3/17/2020        3/17/2020           ($23.34)        $15.82           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10433046                                         HOLM

EP-Keefe                    3/21/2020        3/22/2020           $60.00          $75.82           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 35125225                                                HOLM

Canteen Purchase            3/23/2020        3/23/2020           ($31.50)        $44.32           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10452462                                         HOLM

Canteen Purchase            3/23/2020        3/23/2020           ($35.86)        $8.46            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10453856                                         HOLM

EP-Keefe                    3/29/2020        3/30/2020           $40.00          $48.46           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 35863615                                                HOLM

Canteen Purchase            3/30/2020        3/30/2020           ($15.89)        $32.57           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10478723                                         HOLM

Canteen Purchase            4/1/2020         4/1/2020            ($32.18)        $0.39            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10483666                                         HOLM

EP-Keefe                    4/10/2020        4/11/2020           $25.00          $25.39           $0.00           $0.00
heard LaTrenda shenane                       Web Deposit Ref#: 32955222                                                HOLM

EP-Keefe                    4/12/2020        4/13/2020           $25.00          $50.39           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 33987668                                                HOLM

Canteen Purchase            4/13/2020        4/13/2020           ($19.74)        $30.65           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10531599                                         HOLM

Canteen Purchase            4/13/2020        4/13/2020           ($21.00)        $9.65            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10531952                                         HOLM

EP-Keefe                    4/13/2020        4/14/2020           $25.00          $34.65           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 36205052                                                HOLM

Canteen Purchase            4/16/2020        4/16/2020           ($12.96)        $21.69           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10541938                                         HOLM

EP-Keefe                    4/18/2020        4/20/2020           $20.00          $41.69           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 37590546                                                HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                    Page 3 of 10
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 5 of 11

                                            Alabama Department of Corrections                                        ITF017
                       Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type           Effective Date   Transaction Date   Transaction       Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                               Amount                             Amount          Ending Balance

Canteen Purchase           4/20/2020        4/20/2020           ($24.18)         $17.51           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10556725                                          HOLM

EP-Keefe                   4/20/2020        4/21/2020           $25.00           $42.51           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 30517982                                                 HOLM

Canteen Purchase           4/21/2020        4/21/2020           ($31.28)         $11.23           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10558521                                          HOLM

EP-Keefe                   4/22/2020        4/23/2020           $15.00           $26.23           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 38990634                                                 HOLM

Canteen Purchase           4/23/2020        4/23/2020           ($5.78)          $20.45           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10567494                                          HOLM

EP-Keefe                   4/27/2020        4/28/2020           $25.00           $45.45           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 37192103                                                 HOLM

Canteen Purchase           4/28/2020        4/28/2020           ($13.28)         $32.17           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10584402                                          HOLM

Canteen Purchase           4/28/2020        4/28/2020           ($29.71)         $2.46            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10584505                                          HOLM

Canteen Credit             4/29/2020        4/29/2020           $6.42             $8.88           $0.00           $0.00
HOLM Canteen                                Canteen Reverse Canteen Purchase Tran NR 10588059                          HOLM

EP-Keefe                   5/2/2020         5/3/2020            $25.00           $33.88           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 32153097                                                 HOLM

Canteen Purchase           5/4/2020         5/4/2020            ($22.80)         $11.08           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10606964                                          HOLM

EP-Keefe                   5/10/2020        5/11/2020           $90.00           $101.08          $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 37395207                                                 HOLM

Canteen Purchase           5/11/2020        5/11/2020           ($62.92)         $38.16           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10632293                                          HOLM

Canteen Purchase           5/14/2020        5/14/2020           ($2.19)          $35.97           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10642657                                          HOLM

Canteen Purchase           5/14/2020        5/14/2020           ($12.74)         $23.23           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10642964                                          HOLM

EP-Keefe                   5/18/2020        5/19/2020           $50.00           $73.23           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 34752192                                                 HOLM

Canteen Purchase           5/19/2020        5/19/2020           ($23.18)         $50.05           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10660916                                          HOLM

Canteen Purchase           5/21/2020        5/21/2020           ($2.19)          $47.86           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10666972                                          HOLM

Canteen Purchase           5/21/2020        5/21/2020           ($28.03)         $19.83           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10667832                                          HOLM

Canteen Purchase           5/26/2020        5/26/2020           ($19.78)         $0.05            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10686096                                          HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                    Page 4 of 10
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 6 of 11

                                            Alabama Department of Corrections                                       ITF017
                       Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type           Effective Date   Transaction Date   Transaction      Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                               Amount                            Amount          Ending Balance

EP-Keefe                   5/26/2020        5/27/2020           $50.00          $50.05           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 34145913                                                HOLM

Canteen Purchase           5/28/2020        5/28/2020           ($49.70)        $0.35            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10691102                                         HOLM

EP-Keefe                   5/30/2020        5/31/2020           $30.00          $30.35           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 43588920                                                HOLM

Canteen Purchase           6/2/2020         6/2/2020            ($30.23)        $0.12            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10708322                                         HOLM

EP-Keefe                   6/2/2020         6/3/2020            $25.00          $25.12           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 40990508                                                HOLM

Canteen Purchase           6/4/2020         6/4/2020            ($13.43)        $11.69           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10714542                                         HOLM

EP-Keefe                   6/7/2020         6/8/2020            $40.00          $51.69           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 49915852                                                HOLM

EP-Keefe                   6/8/2020         6/9/2020            $20.00          $71.69           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 42155553                                                HOLM

Canteen Purchase           6/9/2020         6/9/2020            ($34.46)        $37.23           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10731896                                         HOLM

Canteen Purchase           6/11/2020        6/11/2020           ($2.19)         $35.04           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10738541                                         HOLM

Canteen Purchase           6/11/2020        6/11/2020           ($1.78)         $33.26           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10739552                                         HOLM

Canteen Purchase           6/12/2020        6/12/2020           ($24.34)        $8.92            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10741891                                         HOLM

EP-Keefe                   6/14/2020        6/15/2020           $15.00          $23.92           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 49290983                                                HOLM

Canteen Purchase           6/16/2020        6/16/2020           ($11.58)        $12.34           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10755376                                         HOLM

Canteen Purchase           6/18/2020        6/18/2020           ($2.19)         $10.15           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10761734                                         HOLM

Canteen Purchase           6/18/2020        6/18/2020           ($7.80)         $2.35            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10762406                                         HOLM

EP-Keefe                   6/21/2020        6/22/2020           $25.00          $27.35           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 46458936                                                HOLM

Canteen Purchase           6/25/2020        6/25/2020           ($2.19)         $25.16           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10782684                                         HOLM

Canteen Purchase           6/25/2020        6/25/2020           ($7.30)         $17.86           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10782897                                         HOLM

Canteen Purchase           6/29/2020        6/29/2020           ($8.40)         $9.46            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10796085                                         HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                   Page 5 of 10
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 7 of 11

                                            Alabama Department of Corrections                                        ITF017
                       Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type           Effective Date   Transaction Date   Transaction       Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                               Amount                             Amount          Ending Balance

EP-Keefe                   6/30/2020        7/1/2020            $17.00           $26.46           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 46202240                                                 HOLM

Canteen Purchase           7/1/2020         7/1/2020            ($9.60)          $16.86           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10801275                                          HOLM

EP-Keefe                   7/5/2020         7/6/2020            $40.00           $56.86           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 44080952                                                 HOLM

Canteen Purchase           7/7/2020         7/7/2020            ($32.25)         $24.61           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10818888                                          HOLM

Canteen Purchase           7/9/2020         7/9/2020            ($2.19)          $22.42           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10825216                                          HOLM

Canteen Purchase           7/9/2020         7/9/2020            ($16.14)         $6.28            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10825543                                          HOLM

EP-Keefe                   7/12/2020        7/13/2020           $40.00           $46.28           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 42614152                                                 HOLM

Canteen Purchase           7/14/2020        7/14/2020           ($34.30)         $11.98           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10841543                                          HOLM

Canteen Credit             7/14/2020        7/14/2020           $8.40             $20.38          $0.00           $0.00
HOLM Canteen                                Canteen Reverse Canteen Purchase Tran NR 10841847                          HOLM

EP-Keefe                   7/15/2020        7/16/2020           $25.00           $45.38           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 45207323                                                 HOLM

Canteen Purchase           7/16/2020        7/16/2020           ($2.19)          $43.19           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10847570                                          HOLM

Canteen Purchase           7/16/2020        7/16/2020           ($22.36)         $20.83           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10848221                                          HOLM

EP-Keefe                   7/19/2020        7/20/2020           $42.00           $62.83           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 42671709                                                 HOLM

Canteen Purchase           7/21/2020        7/21/2020           ($42.38)         $20.45           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10864975                                          HOLM

Canteen Purchase           7/23/2020        7/23/2020           ($19.93)         $0.52            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10870974                                          HOLM

EP-Keefe                   7/25/2020        7/26/2020           $40.00           $40.52           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 40672516                                                 HOLM

EP-Keefe                   7/27/2020        7/28/2020           $20.00           $60.52           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 48345856                                                 HOLM

Canteen Purchase           7/28/2020        7/28/2020           ($43.22)         $17.30           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 10897507                                          HOLM

Canteen Credit             7/29/2020        7/29/2020           $3.47             $20.77          $0.00           $0.00
HOLM Canteen                                Canteen Reverse Canteen Purchase Tran NR 10901191                          HOLM

EP-Keefe                   7/29/2020        7/30/2020           $20.00           $40.77           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 43260176                                                 HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                    Page 6 of 10
                          Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 8 of 11

                                             Alabama Department of Corrections                                       ITF017
                         Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type            Effective Date   Transaction Date   Transaction      Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                                Amount                            Amount          Ending Balance

Canteen Purchase            7/30/2020        7/30/2020           ($21.56)        $19.21           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10903561                                         HOLM

EP-Keefe                    8/1/2020         8/2/2020            $55.00          $74.21           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 44039688                                                HOLM

Canteen Purchase            8/4/2020         8/4/2020            ($73.98)        $0.23            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10919533                                         HOLM

EP-Keefe                    8/3/2020         8/4/2020            $25.00          $25.23           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 40924337                                                HOLM

EP-Keefe                    8/4/2020         8/5/2020            $25.00          $50.23           $0.00           $0.00
heard LaTrenda shenane                       Web Deposit Ref#: 48642792                                                HOLM

Canteen Purchase            8/6/2020         8/6/2020            ($29.21)        $21.02           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10926364                                         HOLM

EP-Keefe                    8/9/2020         8/10/2020           $10.00          $31.02           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 45075220                                                HOLM

Canteen Purchase            8/11/2020        8/11/2020           ($30.78)        $0.24            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10943276                                         HOLM

EP-Keefe                    8/11/2020        8/12/2020           $50.00          $50.24           $0.00           $0.00
underwood Ann                                Phone Deposit Ref#: 47475856                                              HOLM

Canteen Purchase            8/13/2020        8/13/2020           ($45.04)        $5.20            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10949671                                         HOLM

EP-Keefe                    8/13/2020        8/14/2020           $175.00         $180.20          $0.00           $0.00
Weidner Deanna Lee                           Web Deposit Ref#: 43370976                                                HOLM

EP-Keefe                    8/15/2020        8/16/2020           $10.00          $190.20          $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 45305452                                                HOLM

Canteen Purchase            8/18/2020        8/18/2020           ($76.83)        $113.37          $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10966798                                         HOLM

Canteen Purchase            8/18/2020        8/18/2020           ($1.52)         $111.85          $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10967910                                         HOLM

Canteen Purchase            8/20/2020        8/20/2020           ($29.22)        $82.63           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10972122                                         HOLM

Canteen Purchase            8/25/2020        8/25/2020           ($68.73)        $13.90           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10988525                                         HOLM

EP-Keefe                    8/26/2020        8/27/2020           $50.00          $63.90           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 42627061                                                HOLM

Canteen Purchase            8/27/2020        8/27/2020           ($25.62)        $38.28           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 10993391                                         HOLM

EP-Keefe                    8/30/2020        8/31/2020           $20.00          $58.28           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 43256978                                                HOLM

Canteen Purchase            9/1/2020         9/1/2020            ($29.30)        $28.98           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11008020                                         HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                    Page 7 of 10
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 9 of 11

                                            Alabama Department of Corrections                                        ITF017
                       Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type           Effective Date   Transaction Date   Transaction       Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                               Amount                             Amount          Ending Balance

EP-Keefe                   9/2/2020         9/3/2020            $25.00           $53.98           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 47590210                                                 HOLM

Canteen Purchase           9/3/2020         9/3/2020            ($35.96)         $18.02           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11014221                                          HOLM

EP-Keefe                   9/3/2020         9/4/2020            $18.00           $36.02           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 49309705                                                 HOLM

Canteen Purchase           9/8/2020         9/8/2020            ($35.43)         $0.59            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11031575                                          HOLM

EP-Keefe                   9/8/2020         9/9/2020            $80.00           $80.59           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 40274401                                                 HOLM

Canteen Purchase           9/10/2020        9/10/2020           ($44.05)         $36.54           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11037089                                          HOLM

EP-Keefe                   9/12/2020        9/13/2020           $70.00           $106.54          $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 40773584                                                 HOLM

Canteen Purchase           9/17/2020        9/17/2020           ($98.76)         $7.78            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11057711                                          HOLM

Canteen Purchase           9/17/2020        9/17/2020           ($7.47)          $0.31            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11058706                                          HOLM

EP-Keefe                   9/17/2020        9/18/2020           $35.00           $35.31           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 40360480                                                 HOLM

EP-Keefe                   9/18/2020        9/19/2020           $30.00           $65.31           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 49451288                                                 HOLM

EP-Keefe                   9/20/2020        9/21/2020           $25.00           $90.31           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 43958518                                                 HOLM

EP-Keefe                   9/20/2020        9/21/2020           $20.00           $110.31          $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 43627982                                                 HOLM

Canteen Purchase           9/22/2020        9/22/2020           ($99.53)         $10.78           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11072904                                          HOLM

EP-Keefe                   9/22/2020        9/23/2020           $20.00           $30.78           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 46668209                                                 HOLM

Canteen Credit             9/23/2020        9/23/2020           $0.65             $31.43          $0.00           $0.00
HOLM Canteen                                Canteen Reverse Canteen Purchase Tran NR 11076219                          HOLM

Canteen Purchase           9/24/2020        9/24/2020           ($29.68)         $1.75            $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11077985                                          HOLM

EP-Keefe                   9/26/2020        9/27/2020           $44.00           $45.75           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 48325589                                                 HOLM

EP-Keefe                   9/27/2020        9/28/2020           $50.00           $95.75           $0.00           $0.00
underwood Ann                               Web Deposit Ref#: 46088681                                                 HOLM

Canteen Purchase           9/29/2020        9/29/2020           ($81.78)         $13.97           $0.00           $0.00
HOLM Canteen                                Canteen Purchase Tran NR 11092577                                          HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                    Page 8 of 10
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 10 of 11

                                             Alabama Department of Corrections                                       ITF017
                         Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type            Effective Date   Transaction Date   Transaction      Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                                Amount                            Amount          Ending Balance

EP-Keefe                    9/29/2020        9/30/2020           $25.00          $38.97           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 42901198                                                HOLM

Canteen Purchase            10/1/2020        10/1/2020           ($31.34)        $7.63            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11096543                                         HOLM

EP-Keefe                    10/2/2020        10/3/2020           $25.00          $32.63           $0.00           $0.00
heard LaTrenda shenane                       Web Deposit Ref#: 46835396                                                HOLM

EP-Keefe                    10/3/2020        10/4/2020           $55.00          $87.63           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 48003178                                                HOLM

Canteen Purchase            10/5/2020        10/5/2020           ($80.77)        $6.86            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11111156                                         HOLM

Canteen Purchase            10/8/2020        10/8/2020           ($4.44)         $2.42            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11118834                                         HOLM

EP-Keefe                    10/11/2020       10/12/2020          $50.00          $52.42           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 49956086                                                HOLM

EP-Keefe                    10/12/2020       10/13/2020          $100.00         $152.42          $0.00           $0.00
Weidner Deanna Lee                           Web Deposit Ref#: 42191393                                                HOLM

Canteen Purchase            10/13/2020       10/13/2020          ($59.71)        $92.71           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11132380                                         HOLM

EP-Keefe                    10/13/2020       10/14/2020          $25.00          $117.71          $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 43557455                                                HOLM

Canteen Purchase            10/15/2020       10/15/2020          ($49.04)        $68.67           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11136910                                         HOLM

EP-Keefe                    10/18/2020       10/19/2020          $40.00          $108.67          $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 42298101                                                HOLM

Canteen Purchase            10/20/2020       10/20/2020          ($73.18)        $35.49           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11151804                                         HOLM

Canteen Purchase            10/22/2020       10/22/2020          ($30.43)        $5.06            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11155822                                         HOLM

EP-Keefe                    10/25/2020       10/26/2020          $40.00          $45.06           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 40612969                                                HOLM

Canteen Purchase            10/26/2020       10/26/2020          ($44.50)        $0.56            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11166730                                         HOLM

EP-Keefe                    10/26/2020       10/27/2020          $30.00          $30.56           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 40025775                                                HOLM

EP-Keefe                    10/27/2020       10/28/2020          $20.00          $50.56           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 44819273                                                HOLM

Canteen Purchase            10/29/2020       10/29/2020          ($31.82)        $18.74           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11173072                                         HOLM

EP-Keefe                    10/31/2020       11/1/2020           $40.00          $58.74           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 49163872                                                HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                    Page 9 of 10
                         Case 2:20-cv-01026-RAH Document 7 Filed 12/16/20 Page 11 of 11

                                             Alabama Department of Corrections                                       ITF017
                         Transaction Report for 0000Z541-SMITH, WILLIE B III BedNumber: I1-27A

Transaction Type            Effective Date   Transaction Date   Transaction      Ending Balance   C.O.P. Escrow   C.O.P. Escrow
                                                                Amount                            Amount          Ending Balance

EP-Keefe                    11/1/2020        11/2/2020           $20.00          $78.74           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 49877272                                                HOLM

Canteen Purchase            11/3/2020        11/3/2020           ($76.96)        $1.78            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11182238                                         HOLM

EP-Keefe                    11/3/2020        11/4/2020           $20.00          $21.78           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 47016591                                                HOLM

Canteen Purchase            11/5/2020        11/5/2020           ($21.65)        $0.13            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11189505                                         HOLM

EP-Keefe                    11/8/2020        11/9/2020           $35.00          $35.13           $0.00           $0.00
underwood Ann                                Web Deposit Ref#: 40154774                                                HOLM

Canteen Purchase            11/9/2020        11/9/2020           ($34.34)        $0.79            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11203131                                         HOLM

EP-Keefe                    11/9/2020        11/10/2020          $20.00          $20.79           $0.00           $0.00
underwood Ann                                Phone Deposit Ref#: 41031021                                              HOLM

Canteen Purchase            11/12/2020       11/12/2020          ($17.80)        $2.99            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11209497                                         HOLM

EP-Keefe                    11/15/2020       11/16/2020          $50.00          $52.99           $0.00           $0.00
heard LaTrenda shenane                       Web Deposit Ref#: 41794776                                                HOLM

EP-Keefe                    11/16/2020       11/17/2020          $25.00          $77.99           $0.00           $0.00
underwood Ann                                Phone Deposit Ref#: 40013660                                              HOLM

Canteen Purchase            11/17/2020       11/17/2020          ($31.23)        $46.76           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11223727                                         HOLM

Canteen Purchase            11/17/2020       11/17/2020          ($13.20)        $33.56           $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11223835                                         HOLM

Canteen Purchase            11/19/2020       11/19/2020          ($33.11)        $0.45            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11228478                                         HOLM

EP-Keefe                    11/21/2020       11/22/2020          $35.00          $35.45           $0.00           $0.00
underwood Ann                                Phone Deposit Ref#: 49743637                                              HOLM

EP-Keefe                    11/21/2020       11/22/2020          $25.00          $60.45           $0.00           $0.00
heard LaTrenda shenane                       Web Deposit Ref#: 45821190                                                HOLM

Canteen Purchase            11/23/2020       11/23/2020          ($52.50)        $7.95            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11240781                                         HOLM

Canteen Purchase            11/24/2020       11/24/2020          ($7.42)         $0.53            $0.00           $0.00
HOLM Canteen                                 Canteen Purchase Tran NR 11245313                                         HOLM

EP-Keefe                    11/28/2020       11/29/2020          $25.00          $25.53           $0.00           $0.00
heard LaTrenda shenane                       Web Deposit Ref#: 47229075                                                HOLM

EP-Keefe                    11/29/2020       11/30/2020          $25.00          $50.53           $0.00           $0.00
underwood Ann                                Phone Deposit Ref#: 47435192                                              HOLM




Run Date: 12/16/2020 4:01:48 PM                                                                                   Page 10 of 10
